Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 11, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a2) as being anticipated by Lee et al. (US 8,940,581; hereinafter Lee).
Regarding claim 11, Lee discloses, in fig. 3F, a semiconductor arrangement, comprising: a conductive via 252; a plug 340 surrounding the conductive via 252; a first dielectric layer 332 spaced apart from the conductive via 252 by the plug 252, wherein the plug 340 has a first material composition (col. 7, lines 38-55) and the first dielectric layer 332 has a second material composition (col. 7, lines 1-3) different than the first material composition 340; and a second dielectric layer 310 underlying the plug 340, wherein the conductive via 252 extends through the second dielectric layer 310 (fig. 3F). 

Regarding claim 15, Lee disclose comprising: a first substrate 302 overlying the first dielectric layer 332, wherein the conductive via 252 extends through the first substrate 302 (fig. 3F).
Regarding claim 16, Lee disclose comprising: a first substrate 302 overlying the first dielectric layer 332; a second substrate 302 underlying the first dielectric layer 302; and a third dielectric layer 312 between the conductive via 252 and the second substrate 302  (fig. 3F).
Regarding claim 17, Lee discloses, in fig. 3F, a first substrate 302, a first dielectric layer 332 in contact with the first substrate 302; a conductive via 252 extending through the first substrate 302 and the first dielectric layer 332; and a plug 340 surrounding the conductive via 252, wherein the first dielectric layer 332 is spaced apart from the conductive via 252 by the plug 340.
Regarding claim 19, Lee disclose a second substrate 302 underlying the first dielectric layer 332; and a second dielectric layer 314, wherein the conductive via 252 is spaced apart from the second substrate 302 by the second dielectric layer 314 (fig. 3F).
Regarding claim 20, Lee disclose a metal layer 314 embedded in the second dielectric layer 314, wherein the conductive via 252 contacts the metal layer 314 (fig. 3F).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 4-10, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8,940,581) in view of Ianagaki (US 8,421,238).
Regarding claims 1, 14 and 18, Lee discloses, in fig. 3F, a semiconductor arrangement, comprising: a conductive via 252; a first plug 340 surrounding the conductive via 252; a first dielectric layer 332 spaced apart from the conductive via 252 by the first plug 340; and a second dielectric layer 310 underlying the first plug 340, wherein the conductive via 252 extends through the second dielectric layer 310.
Lee fails to disclose the first plug is a polysilicon plug.
Ianagaki, in fig. 1 and col. 6, lines 48-50, discloses the plug 105 is a polysilicon plug. It would have been obvious to one of ordinary skill in the art to modify the invention of Lee by using polysilicon as the plug, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

Regarding claim 5, Lee discloses wherein the conductive via 252 extends through the second dielectric layer 310 from a top surface of the second dielectric layer 310 to a bottom surface of the second dielectric layer 310 (fig. 3F).
Regarding claim 6, Lee discloses a substrate 302 overlying the first dielectric layer 332, wherein the conductive via 252 extends through the substrate 302 (fig. 3F).
Regarding claim 7, Lee discloses wherein the conductive via 252 extends through the substrate 302 from a top surface of the substrate 302 to a bottom surface of the substrate 302 (fig. 3F).
Regarding claim 9, Lee discloses wherein the first dielectric layer and the second dielectric layer have a same material composition (col. 5, lines 52-56). 
Regarding claim 10, the combination of Lee and Ianagaki discloses wherein the first polysilicon plug (105, Ianagaki) has a first material composition (polysilicon) having a first etch selectivity and the first dielectric layer (332, Lee) has a second material composition (Lee, col. 7, lines 1-3) having a second etch selectivity different than the first etch selectivity.
Regarding claims 8 and 12, the combination of Lee and Ianagaki fails to disclose the plug having a tapered profile. However, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of the plug of Lee and Ianagaki as the courts have held that changes in shape, without any criticality, is within the level of skill in the art. According to .

Allowable Subject Matter
3.    Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/DAVID VU/
Primary Examiner, Art Unit 2818